Exhibit 99.1 Cogo Group, Inc. Announces Preliminary Unaudited Results for Fourth Quarter 2009 and Provides Guidance for Q1 2010 · Reports $88.1 million in revenue in 2009 Q4, highest quarterly revenue in Cogo’s history, up 7% from the prior year · Expects accelerating growth in 2010 for industrial business and all product lines · Announces new 5 million-share buyback authorization SHENZHEN, China, February 4, 2010 - Cogo Group, Inc. (“Cogo” or the “Company”) (Nasdaq: COGO) a leading platform services provider for the technology and industrial sectors in China, today announced its preliminary unaudited financial results for the fourth quarter 2009. For the quarter ended December 31, 2009, the Company expects to report revenue of approximately $88.1 million, an increase of 7.0% from the same period of the prior year. The Company continued to experience growth across the digital media and industrial applications end-markets. Jeffrey Kang, CEO of Cogo commented, “We are very pleased with Cogo’s business results in the fourth quarter. We are excited about a variety of growing revenue streams, particularly in the industrial applications end-market and growing Small and Medium Enterprise (SME) customer base, opportunities within the automotive sector combined with the HDTV roll-out and improving demand for 3G handsets." The Company expects to report Non-GAAP net income of approximately $7.2 million.
